Title: From George Washington to Captain John Manley, 28 January 1776
From: Washington, George
To: Manley, John



Cambridge 28th Jany 1776

I received your agreeable Letter of the 26th instant giveing an account of your haveing taken & Carried into Plymouth two of the Enemys transports. Your Conduct in engageing the eight Gun Schooner, with So few hands as you went out with, your attention in Secureing Your prizes, & your general good behavior since you first engaged in the Service, merits mine & your Countrys thanks.
You may be assured that every attention will be paid to any reasonable request of yours, & that you shall have the Comand of a Stronger vessell of War, but as it will take up Some time before Such a one Can be fitted out, my desire is, that You Continue in the Hancock, until the end [of the] Cruize—When that is out you will Come to Head qrs & we will Confer together on the subject of the other ship[.] I wish you Coud engage men at Plymouth to make your Complement at least 40 Strong it woud enable you to encounter the small tenders that may fall in your way—tho I woud rather have you avoid an engagement untill you have a ship that will place you upon a more equall footing with your enemy—I need not reccommend to you to proceed again & pursue your good fortune, I wish you Coud inspire the Captains of the other Armed schooners under your

Command with Some of your activity & Industry—Cannot You appoint Such Stations for them—where they may have the best Chance of intercepting Supplies Going to the enemy[.] they dare not disobey your orders, as it is mentioned in the instructions I have given to each of them, that they are to be under your Comand, as Comodore & as Such I desire that you will give them Such Instructions in writeing as to you will appear proper for the good of the Service[.] I am Sir wishing You a Continuance of Success.
